Citation Nr: 1637693	
Decision Date: 09/26/16    Archive Date: 10/07/16

DOCKET NO.  07-39 360	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, Oklahoma


THE ISSUE

Entitlement to a total disability rating based on individual unemployability due to service-connected disabilities (TDIU) from February 1, 2010.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Jennifer R. White, Counsel



INTRODUCTION

The Veteran served on active duty for training from March 1964 to September 1964 and on active duty from December 1968 to April 1970. 

This appeal comes before the Board of Veterans' Appeals (Board) from September 2006 and November 2009 rating decisions by the Department of Veterans Affairs (VA) Regional Office (RO) in Muskogee, Oklahoma.  The November 2009 rating decision reduced the rating for the Veteran's bilateral hearing loss disability from 70 percent to 10 percent, effective February 1, 2010.  During the pendency of the appeal, the rating was increased to 40 percent, effective February 1, 2010, in an August 2012 Decision Review Officer decision. 

When this case was before the Board in March 2015, the Board determined that the reduction of the rating for the Veteran's bilateral hearing loss from 70 percent to 40 percent was proper and remanded the entitlement to a TDIU from February 1, 2010 claim.  The Veteran appealed the March 2015 decision on the reduction issue to the United States Court of Appeals for Veterans Claims (Court).  In July 2015, the Court granted a joint motion of the parties and remanded the matter to the Board for action in compliance with the joint motion.

In September 2015, the Board again determined that the reduction of the rating for the Veteran's bilateral hearing loss from 70 percent to 40 percent was proper and remanded the entitlement to a TDIU from February 1, 2010 claim.  A Board decision is final on the date stamped on the face of the decision.  38 C.F.R. § 20.1100(a) (2015).  Thus, although it appears that the Board's determination regarding the propriety of the reduction of the rating for hearing loss has been appealed to the Court, the Board's decision remains final until adjudicated by the Court.  The issue of entitlement to a TDIU from February 1, 2010 remains before the Board.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required.


REMAND

The Veteran worked as a truck driver, completed the 8th grade, and has significant hearing loss that he says makes it impossible for him to do this or any comparable job.  The "applicable regulations place responsibility for the ultimate TDIU determination on the VA, not a medical examiner," and whether a veteran could perform the physical and mental acts required by employment at a given time is an issue about which a lay person may provide competent evidence.   Geib v. Shinseki, 733 F.3d 1350, 1354 (Fed. Cir. 2013) ("neither the statute nor the relevant regulations require the combined effect [of disabilities] to be assessed by a medical expert").

While the Board cannot consider entitlement to TDIU under 38 C.F.R. § 4.16 (b) in the first instance, it must consider whether remand for referral to VA's Director of Compensation is warranted.  Bowling v. Principi, 15 Vet. App. 1, 10 (2001) (the Board cannot consider entitlement to TDIU under 38 C.F.R. § 4.16(b) in the first instance, but must first remand the claim for referral to VA's Director of Compensation Service if such consideration is warranted).  Here, given the Veteran's contentions concerning unemployability, and the conflicting medical opinions on whether his service connected hearing loss disability has rendered him unable to secure and follow substantially gainful employment, the Board finds that remand for such referral is warranted.

Accordingly, the case is REMANDED for the following action:

1.  Refer the issue of entitlement to a TDIU from February 1, 2010 to the Director of Compensation Service.

2.  After the above development has been completed, adjudicate the issue of entitlement to a TDIU from February 1, 2010.  If the benefit sought on appeal remains denied, furnish the Veteran and his representative a supplemental statement of the case and return the case to the Board.
The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
Jonathan Hager
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).




